            Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                    Civ. No. 20-1335

2018 DODGE RAM VIN:3C63RRML6JG343568,
2017 YAMAHA RAPTOR VIN:5Y4AM86Y8HA108898,
2017 DODGE CHARGER VIN:2C3CDXEJ9HH643826,
2017 LEXUS IS 200T VIN:JTHBA1D2XH5046133,
2014 CHEVROLET CORVETTE VIN:1G1YF2D76E5131649,
2001 HARLEY DAVIDSON VIN:1HD1BJY111Y057181,
2012 DODGE CHALLENGER VIN:2C3DYBT4CH289895,
1963 CHEVROLET IMPALA VIN:31867J248D96,

$12,304.00 UNITED STATES CURRENCY,
$368.00 UNITED STATES CURRENCY,
$313.00 UNITED STATES CURRENCY,
$515.00 UNITED STATES CURRENCY,
$61.00 UNITED STATES CURRENCY,

               Defendants-in-rem.


                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances Act and 18

U.S.C. §§ 1956 and 1957 that is subject to forfeiture pursuant to 21 U.S.C. §§ 881(a)(4) and (6)

and 18 U.S.C. §§ 981(a)(1)(A) and (C).
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 2 of 17




                                        DEFENDANT IN REM

        2.      The defendant in rem consists of the following:

                a. 2018 Dodge Ram VIN:3C63RRML6JG343568,
                b. 2017 Yamaha Raptor VIN:5Y4AM86Y8HA108898,
                c. 2017 Dodge Charger VIN:2C3CDXEJ9HH643826,
                d. 2017 Lexus IS 200T VIN: JTHBA1D2XH5046133,
                e. 2014 Chevrolet Corvette
                   VIN:1G1YF2D76E5131649,
                f. 2001 Harley Davidson VIN:1HD1BJY111Y057181,
                g. 2012 Dodge Challenger VIN:2C3DYBT4CH289895,
                h. 1963 Chevrolet Impala VIN:31867J248D96,

        (Hereafter collectively referred to as “Defendant Conveyances”)

                i. $12,304 United States Currency,
                j. 368.00 United States Currency,
                k. $313.00 United States Currency,
                l. $515.00 United States Currency,
                m. $61.00 United States Currency



        (Hereafter collectively referred to as “Defendant Currency”).

        3.      The Defendant Property was seized by Homeland Security Investigations on

February 27, 2020, in the District of New Mexico.

        4.      The Defendant Property is now, and during the pendency of this action will be, in

the jurisdiction of this Court.

                                     JURISDICTION AND VENUE

        5.      The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. §§ 1345, 1355(a) and 1356.

        6.      Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

§§ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, the Defendant Property

will be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.


                                                   2
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 3 of 17




                                            FACTS

       7.     On or about March 2019, the Homeland Security Investigations (HSI)

Albuquerque Office began a joint investigation with the Drug Enforcement Administration

(DEA) and the New Mexico Region III Narcotics Task Force involving the alleged distribution

of cocaine, cocaine base, and heroin from a residence located in the area of Espanola, New

Mexico. During the initial investigation, HSI Albuquerqueidentified Ryan Rodriguez (“R.

Rodriguez”), as a mid-level distributor of cocaine HCL (powder from) and cocaine base

(commonly known as “crack”), Schedule II Controlled Substances.

       8.     As the investigation progressed, agents learned R. Rodriguez was part of the

Mendoza Drug Trafficking Organization (“Mendoza DTO”). Jose Mendoza (“J. Mendoza”) was

the leader and organizer of the Mendoza DTO. The Mendoza DTO was responsible for

distributing narcotics from various locations and subsequently laundering the proceeds from the

narcotics sales through local credit unions and the purchase of numerous vehicles. Agents

confirmed R. Rodriguez was distributing controlled substances for J. Mendoza.

       9.     On or about October 2, 2019, agents obtained a court authorization for the

interception and recording of wire and electronic communications over R. Rodriguez’s telephone

number (505) 927-3167 (“R. Rodriguez Phone 1”). Authorization was renewed for this number

on or about December 10, 2019. Additionally, on or about December 13, 2019, agents obtained a

court authorization for the interception and recording of wire and electronic communications

over J. Mendoza’s telephone number (505) 670-2992 (“Mendoza Phone 1”).

       10.    On October 2, 2019, Agents monitoring R. Rodriguez Phone 1 revealed a series of

texts sent between R. Rodriguez (using R. Rodriguez Phone 1) and J. Mendoza (using Mendoza

Phone 1) discussed a payment made by R. Rodriguez. In that same conversation, R. Rodriguez



                                               3
                Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 4 of 17




also asked how much he still owed for an unspecified amount of narcotics J. Mendoza previously

supplied to R. Rodriguez. At 2:57 PM, R. Rodriguez texted “Hey pichon Bridget give nat 600

bucks am out this guy bring 1.600 tonight”, J. Mendoza replied at 3:06 PM “K brother”.

          11.    From October 4, 2019 through October 6, 2019, a series of text messages were

sent between R. Rodriguez and J. Mendoza, Bridget Archuleta (“B. Archuleta”) and Natalie

Mendoza (“N. Mendoza”) discussing a payment made by R. Rodriguez and how much he still

owed for narcotics previously supplied to him by J. Mendoza.

          12.    In a series of text messages, R. Rodriguez and N. Mendoza discussed how much

R. Rodriguez owed J. Mendoza for a previously distributed supply of narcotics. On October 4,

2019 at 2:55 PM, R. Rodriguez texted N. Mendoza “What are we at on the bill”. N. Mendoza

replied, “I have to look at book when I get home”. At 5:39 PM N. Mendoza texted “5500 minis

600 what I got from Bridget that day”. On October 5, 20 19, at 9:00 PM, R. Rodriguez texted J.

Mendoza “Hey pichon tomorrow i will stop by and take u some cash”, to which J. Mendoza

replied “ok”. On October 6, 20 I 9, at 6:03 PM, R. Rodriguez texted J. Mendoza “Bridge taking a

1.000 bucks now”, to which J. Mendoza replied “Ok” and then followed up with “You got work

or no”.

          13.    On or around October 7, 2019, Agents introduced an undercover agent (UCA) to

the Mendoza DTO. The UCA established a working relationship with R. Rodriguez and

purchased crack cocaine directly from R. Rodriguez and/or his associates.

          14.    The UCA purchased crack/cocaine from R. Rodriguez, and others working on his

behalf, on October 7, 2019, October 15, 2019, October 29, 2019, and December 11, 2019. The

intercepted communications of Rodriguez Phone 1 revealed that R. Rodriguez was working as a




                                                4
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 5 of 17




mid-level cocaine distributor for the Mendoza DTO and that N. Mendoza was keeping books,

picking up drug proceeds, as well as delivering drugs to Mendoza DTO clients.

       15.     On October 15, 2019, R. Rodriguez sold approximately 58. 7 grams of crack

cocaine to the UCA. The UCA paid $3,200 for the two ounces at $1,600 for each ounce.

       16.     Following the undercover purchaser, a series of text conversations ensued

between R. Rodriguez and J. Mendoza. R. Rodriguez informed J. Mendoza that he had sold two

ounces of crack cocaine for $1,000.00 each and was out of crack cocaine as a result. J. Mendoza

told R. Rodriguez he would get him more (cocaine). R. Rodriguez also discussed giving money

to N. Mendoza from the two ounces he just sold.

       17.     On October 19, 2019, N. Mendoza delivered a half kilogram of cocaine to B.

Archuleta for R. Rodriguez.

       18.     On the October 29, 2019, R. Rodriguez agreed to sell two ounces of crack/cocaine

to the UCA for $3000. On or around 2:31 PM, R. Rodriguez sent a proxy to meet the UCA and

conduct the deal for him. Shortly after, at 2:49 PM, R. Rodriguez texted N. Mendoza, “What are

we at on the bill” and N. Mendoza replied, “Once I get home I text it to you k”. R. Rodriguez

then texted J. Mendoza at 2:50 PM, “Hey pichon am out am senting [sic] nat with 3.000”. R.

Rodriguez then texted N. Mendoza “Can i meet you now”, to which she replied, “I’m at my

office”. R. Rodriguez replied, “K be going that way now am in leaving Chamita now”.

       19.     Agents then observed R. Rodriguez drive to the Las Cumbres Learning Center,

104 N. Coronado Ave. Espanola, NM, which is the place of employment for N. Mendoza. Aerial

surveillance revealed a female, later identified as N. Mendoza, approach the driver’s side of R.

Rodriguez’s Chevrolet Silverado and then return to the Las Cumbres building.




                                                5
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 6 of 17




       20.     On or about December 10, 2019, R. Rodriguez agreed to sell the UCA eight

ounces of crack/cocaine for $5,900. At 2:00 PM, R. Rodriguez exchanged a series of texts with J.

Mendoza. R. Rodriguez texted, “Hey pichon the homie coming tomorrow around I he wants 4 of

them i got 3 and half he bring 6.000 for sure he wants them all resdy [sic] rock i was going to see

if u could trade me for these 2 cuz there power and give me 2 of the hard one i will get u all the

cash tomorrow. Bridget give nat 550 so were at 5250 he bring me 6.000 at for sure at 1

tomorrow, he wants ready rock tho i gonna have them ready for him if u can pichon or i can sell

him what i got”, he then followed up with “U could even hold on to them till i get u the cash i

need to make him 4 of ready rock”. J. Mendoza replied “Ok”.

       21.     Later at 6: 13 PM, N. Mendoza, utilizing Mendoza Phone 1, called R. Rodriguez

and stated that J. Mendoza did not understand what R. Rodriguez wanted because all they have is

“powder”. J. Mendoza could be heard in the background saying that all of them are “powder”.

During the call, N. Mendoza relayed information between R. Rodriguez and J. Mendoza about

obtaining additional cocaine and turning it into crack/cocaine. Additionally, R. Rodriguez stated

he would give N. Mendoza “6” the following day to pay the entire bill.

       22.     On December 11, 2019, at 11 :34 AM, R. Rodriguez sent a text to J. Mendoza

“Can I go by for those pichon”. Soon after, agents observed a silver Toyota Camry, bearing

expired NM plates 038SYN registered to Andrea Rodriguez (“A. Rodriguez”), the sister of R.

Rodriguez, leave the residence of R. Rodriguez. R. Rodriguez was the passenger. At

approximately 12:18 PM, aerial surveillance reported that the vehicle arrived at the residence of

J. Mendoza and that R. Rodriguez exited the passenger side of the vehicle and entered the

residence. At approximately 12:29, R. Rodriguez exited the residence and opened the trunk of J.




                                                 6
               Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 7 of 17




Mendoza’s 2012 Dodge Challenger, grabbed a black bag and went back into the residence. R.

Rodriguez returned to his residence thereafter.

         23.    At approximately 1:40 PM, R. Rodriguez texted with the UCA and stated he was

on his way. Agents observed R. Rodriguez drive his 2008 Cadillac Escalade to meet with the

UCA. R. Rodriguez entered the UCA vehicle and provided six ounces of crack/cocaine to the

UCA, and the UCA provided $5,900 in payment. R. Rodriguez then departed in his vehicle and

travelled directly to J. Mendoza’s residence. Upon arrival at J. Mendoza's house, R. Rodriguez

entered the residence, delivered the proceeds of the drug transaction and departed a few minutes

later.

         24.    On January 8, 2020, R. Rodriguez transported 283 grams of crack/cocaine to J.

Mendoza’s residence after attempting to sell it to the UCA on January 7, 2020. At approximately

1:52 PM, Rodriguez left the residence. Mendoza departed his residence at approximately 2:35

PM and travelled to the residence of Rodriguez in the Defendant 2017 Dodge Charger. Mendoza

then travelled to another location. While returning to his residence, he coordinated the sale of the

10 oz of crack/cocaine with a co-conspirator stating, “I’m coming home now and dam I see pigs

all over the road let's let the sun go down”.

         25.    During the following weeks, the Mendoza DTO continued its drug distribution

and money laundering activity in the area of Espanola, New Mexico.

         26.    On February 27, 2020, agents executed a federal search warrant on the Mendoza

residence in Medanales, New Mexico. Agents also executed federal seizure warrants on certain

vehicles. During the execution of these warrants, agents identified additional vehicles that were

either used to facilitate drug trafficking or were purchased with drug proceeds.




                                                  7
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 8 of 17




       27.     Agents searched the Defendant 2017 Lexus IS 200T and discovered

approximately 423 grams of heroin and 229 grams of crack/cocaine and cocaine powder in the

car. J. Mendoza had recently purchased the car for N. Mendoza.

       28.     Agents also identified and seized multiple ledgers detailing drug debts owed to

the Mendoza DTO, or drug debts the Mendoza DTO owed to its source-of-supply. Analysis of

the ledgers, which only contained partial year transactions, revealed that over 16 kilograms of

cocaine was transacted for approximately $471,805. In excess of 13.701 kilograms of heroin was

transacted for approximately $345,400. There were also transactions that could not be attributed

to a specific drug that totaled approximately 41 kilograms for $1,138,405. Some examples of the

drug-related ledger entries are as follows:

       “...-30 CASH 60 WK”
       “PD 8k Frist 9”, “Wgt 300 grms.?”
       “PD 12k 7/8”
        “...109,000 April”

       An entry with handwritten notes describing an individual being arrested and
       owing $8,700.
       A statement of “we have [illegible] on the street
       to pay our bills”.

       “+55 R – 2000”
       “14 Kick +500”
       “14 Pete -500”
       “.7 WAL +165 (-90)”
       “28 Jen (+1000)”
       “55+2000 JD”
       “24 +(1000) Judy”
       “12 +(500) Pete”
       “12+(500) R”
       “14+(500) R”

       “+23,000 Dark” and “+27,000 12/13 Light”. These are references to heroin and cocaine

       sold by the Mendoza DTO.




                                                8
               Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 9 of 17




         29.    There were ledger entries setting forth personal spending habits utilizing the drug

proceeds. This included entries such as “$24,350” in the month of May, “$13,000” in the month

of June, and “$17,000” in the month of January. There were also itemized descriptions of the

spending, such as “5/10 3,000 Alb. Interior”, “6/1 4300 Rims”, “6/1 1500 Bills”, and “6/21 5,000

64 CAR”.

         30.    Agents also discovered tools of the illegal drug trade, including a money counter,

firearms, phones, and computers.

         31.    Agents located the Defendant $12,304 in U.S. Currency in a safe in the master

bathroom closet of the Mendoza residence. Agents located a combined total of $1,257 in U.S.

Currency in other locations, including the master bedroom, the master bath, and the 2017 Lexus

IS 200T.

         32.    J. Mendoza often used Nominee owners to purchase and register vehicles and to

hold proceeds in bank accounts. He also obtained loans for vehicle purchases by submitting loan

applications containing false claims of employment and/or inflated statements of income. He and

Natalie Mendoza regularly used cash generated by sales of illegal drugs to make payments on the

loans.

         33.    J. Mendoza’s reported legitimate wage and earnings for 2016, 2017 and 2018

were as follows:

                i.     2016: $20,696;

                ii.       2017: $22,230;

                iii.      2018: $20,294.

         J. Mendoza’s 2019 earnings were commensurate with the 2016-2018 income pattern.

However, J. Mendoza resigned from his job on November 1, 2019.



                                                 9
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 10 of 17




       34.     N. Mendoza’s reported legitimate wage and earnings for 2016, 2017 and 2018

were as follows:

               i.     2016: $26,529;

               ii.    2017: $26,560;

               iii.   2018: $27,094.

               Her 2019 earnings were commensurate with the 2016-2018 income pattern.


       35.     Investigation revealed the following Mendoza cash transactions and/or purchases

not attributable to legitimate sources in 2018, 2019 and 2020:

               i.     2018: Approximately 140 cash transactions totaling $142,952, which

        includes $133,452 in cash transactions at banking institutions (cash deposits, loan

        payments, or real property payments) and $9,500 in cash transactions for vehicle

        purchases or down payments.

               ii.    2019: Approximately 174 cash transactions totaling $265,590, which

       includes $162,508 in cash transactions at banking institutions (cash deposits, loan

       payments, or real property payments) and $103,082 in other cash transactions, including

       vehicle purchases, vehicle down payments, or other cash transactions found in the

       ledgers.

               iii.   January 2020 through February 27, 2020: Approximately 26 cash

       transactions totaling $31,030, which includes cash deposits, loan payments, or other cash

       transactions found in ledgers.


       36.     The following are specific examples of Mendoza cash transactions:




                                               10
           Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 11 of 17




       a. 8/17/2015 - $7,000 used as a down payment for the Defendant 2012 Dodge Challenger

financed by J. Mendoza.

       b. 3/23/2017 - $10,000 used for the purchase of a 2015 GMC Yukon

by N. Mendoza.

       c. 4/7/2017 - $3,500 used for the purchase of a 1963 Chevrolet Impala by N. Mendoza.

       d. 12/27/2017 - $3,500 used for the down payment of a 2018 Yamaha Raptor

       VIN 5Y4AM863XJA101171 for N. Mendoza.

       e. 12/27/2017 - $3,500 used for the down payment of the Defendant 2018 Yamaha Raptor

for N. Mendoza.

       f. 3/6/2019 - $25,022 used to purchase a cashier's check by N. Mendoza on the checking

account of J. Mendoza. J. Mendoza used the funds as a down payment for the purchase of the

Defendant 2018 Dodge Ram 3500.

       g. 03/14/2019 - $9,000 loan payment on J. Mendoza’s Medanales residence.

       h. 03/19/2019 - $4,500 used to purchase a 1964 Impala under a Nominee.

       i. 03/25/2019 - $9,000 loan payment on J. Mendoza’s Medanales residence.

       j. 05/15/2019 - $9,000 used as a down payment for the Defendant 2017 Dodge Charger,

which was then financed and registered under a Nominee.

       k. 07/17/2019 - $3,000 loan payment on J. Mendoza’s Medanales residence.

       l. 10/10/2019 - $28,000 used as a down payment for a 2018 Cadillac Escalade by N.

Mendoza.

       m. 01/2/2020 - $5,000 for the payment of custom work for a 1964 Impala.

       n. 09/23/2019 - $3,000 cash deposit in N. Mendoza’s account.

       o. 10/11/2019 - $1,500 cash deposit in N. Mendoza’s account.



                                             11
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 12 of 17




       p. 10/21/2019 - $2,810 cash deposit in J. Mendoza’s account.

       q. 12/2019 - $14,000 used for a roof and other spending.

       r. 01/21/2019 - $1,200 cash deposit used for a loan payment on the Defendant 2018

Dodge Ram 3500.

       s. 01/24/2019 - $5,000 used for a trip to Mexico to meet with source of supply.


       37.     On or about March 6, 2019, J. Mendoza purchased the Defendant 2018 Dodge

Ram for approximately $87,000. J. Mendoza and N. Mendoza provided cash to a bank teller in

exchange for a $25,000 cashier’s check. The check was used for the down payment for the Ram.

The purchase was also funded by a loan obtained from U.S. Bank. On the loan application, J.

Mendoza stated he worked at Monarch Waste Technology earning $8,000 a month as an

engineer. No records have been found showing that J. Mendoza received wages from this

company.

       38.     On or about February 14, 2020, J. Mendoza purchased the Defendant 2017 Lexus

I200T as a birthday present for N. Mendoza. J. Mendoza made a $2,000 cash down payment

using funds held in a bank account under the nominee names of Jennifer DeVargas and Brittney

Vigil. On the loan application, J. Mendoza stated he earned $80,000 at Los Alamos National

Labs and had a 4-year tenure there. In fact, J. Mendoza resigned his position at Los Alamos

National Labs on November 1, 2019, after working there only 5 months stating in an intercepted

call to R. Rodriguez, “I was about to get my clearance bro the feds get into your shit bro I didn’t

want that”. Wage and earning records revealed J. Mendoza earned approximately $13,702.44

during the five months he worked there.

       39.     On or about August 17, 2015, J. Mendoza purchased the Defendant 2012 Dodge

Challenger using a $7,000 down payment and a loan. On the loan application he stated he was


                                                12
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 13 of 17




employed by Ellirray’s Trucking with a monthly $3,000 salary; however, no records have been

found showing that J. Mendoza received wages from this company. From 9/17/2015 through

12/2/2019, J. Mendoza and N. Mnedoza made approximately 26 payments for the vehicle using

unexplained cash deposits totaling $23,795.

       40.     On or about March 2, 2019, J. Mendoza caused the Defendant 2001 Harley

Davidson to be registered in the name of B. Vigil. A $3,500 payment for a “bike” was

documented in one of the drug ledgers.

       41.     On or about April 2019, J. Mendoza obtained the Defendant 2014 Chevrolet

Corvette Stingray from an unknown source. He registered the vehicle under a Nominee Renee

Naranjo.

       42.     On or about May 15, 2019, J. Mendoza purchased the Defendant 2017 Dodge

Charger using a $9,000 down payment and loan under the Nominee B. Vigil. The $9,000 was

documented in one of the drug ledgers.

       43.     On or about February 21, 2020, J. Mendoza obtained the Defendant 1963

Chevrolet Impala. Intercepts of J. Mendoza’s phone revealed he traded the two Polaris RZRs for

the Impala. One of the Polaris RZRs was titled under the name of Nominee B. Vigil.

       44.     On or about December 2017, N. Mendoza purchased the Defendant 2017 Yamaha

Raptor using a credit union loan and a $3,500 cash down payment. From 1/22/2018 through

10/21/2018, N. Mendoza made 18 loan payments using cash totaling $4,525.

                                    FIRST CLAIM FOR RELIEF


       45.     The United States incorporates by reference the allegations in paragraphs 1

through 44 as though fully set forth.




                                               13
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 14 of 17




       46.      Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       47.      Defendant Conveyances and Defendant Currency were furnished, or intended to

be furnished, in exchange for a controlled substance, or constitutes proceeds traceable to such an

exchange, or were used or intended to be used to facilitate a violation of the Controlled

Substances Act and is thus subject to forfeiture to the United States pursuant to 21 U.S.C. §

881(a)(6).

                                   SECOND CLAIM FOR RELIEF


       48.      The United States incorporates by reference the allegations in paragraphs 1

through 44 as though fully set forth.

       49.      Title 18, United States Code, Section 981(a)(1)(A) subjects to forfeiture property

involved in a transaction or attempted transactions in violation of 18 U.S.C. §§ 1956 or 1957, or

property traceable to such property.

       50.      The Defendant Conveyances and Defendant Currency were involved in

transactions or attempted transactions in violation of 18 U.S.C. §§ 1956 or 1957 or are traceable

to such transactions and are thus subject to forfeiture to the United States pursuant to 18 U.S.C. §

981(a)(1)(A).

                               THIRD CLAIM FOR RELIEF




                                                 14
             Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 15 of 17




       51.     The United States incorporates by reference the allegations in paragraphs 1 through

44 as though fully set forth.

       52.     Title 18, United States Code, Section 981(a)(1)(C) subjects to forfeiture property

which constitutes or is derived from proceeds traceable to any offense constituting specified

unlawful activity, including violation of 18 U.S.C. §§ 1956 and 1957, or conspiracy to commit

such offense(s).

       53.     The Defendant Conveyances and Defendant Currency constitute or are derived

from proceeds traceable to a violation(s) of 18 U.S.C. §§ 1956 and 1957, or conspiracy to commit

such offense(s) and are thus subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

                                   FOURTH CLAIM FOR RELIEF

       54.     The United States incorporates by reference the allegations in paragraphs 1 through

44 as though fully set forth.

       55.     Title 21, United States Code, Section 881(a)(4) subjects to forfeiture “[a]ll

conveyances, including aircraft, vehicles, or vessels, which are used, or are intended for use, to

transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment

of property in violation of this subchapter.”

       56.     Defendants 2017 Lexus, 2012 Dodge Challenger, and 2017 Dodge Charger were

used or intended to be used to facilitate the transportation, sale, receipt, possession or concealment

of illegal controlled substance and are thus subject to forfeiture to the United States pursuant to 21

U.S.C. § 881(a)(4).

       WHEREFORE: Plaintiff seeks arrest of Defendant Conveyances and Defendant Currency

and forfeiture of same to Plaintiff, determination of the validity and priority of claims of the

Claimants and any Unknown Claimants to the Defendant Conveyances and Defendant Currency,

costs and expenses of seizure and of this proceeding, and other proper relief.
                                                  15
Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 16 of 17




                                 Respectfully submitted,

                                 JOHN C. ANDERSON
                                 United States Attorney



                                 STEPHEN R. KOTZ
                                 Assistant U.S. Attorney
                                 P.O. Box 607
                                 Albuquerque, NM 87103
                                 (505) 346-7274




                            16
Case 1:20-cv-01335 Document 1 Filed 12/22/20 Page 17 of 17
JS 44 (Rev. 12/12)                                         CIVIL1-1
                                     Case 1:20-cv-01335 Document COVER     SHEET Page 1 of 1
                                                                    Filed 12/22/20
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of
initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
  I. (a) PLAINTIFFS                                                                                    DEFENDANTS
                                                                                                          2018 DODGE R AM , ET . AL .
    United States of America
                                                                                                           County of Residence of First Listed Defendant
     (b) County of Residence of First Listed Plaintiff                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                           NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

                                                                                                          Attorneys (If Known)
   (c) Attorneys (Firm Name, Address, and Telephone Number)
  II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                       and One Box for Defendant)
                                                                                                                               PTF       DEF                                         PTF       DEF
     1    U.S. Government              3   Federal Question
          Plaintiff                          (U.S. Government Not a Party)                      Citizen of This State            1         1    Incorporated or Principal Place          4        4
                                                                                                                                                    of Business In This State

     2    U.S. Government              4   Diversity                                            Citizen of Another State          2         2   Incorporated and Principal Place         5       5
           Defendant                       (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                               Citizen or Subject of a            3         3   Foreign Nation                           6       6
                                                                                                   Foreign Country


           CONTRACT                                    TORTS                                    FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
    110 Insurance                PERSONAL INJURY             PERSONAL INJURY                             625 Drug Related             422 Appeal 28 USC 158           375 False Claims Act
    120 Marine                  310 Airplane                365 Personal Injury -                        Seizure                      423 Withdrawal                  400 State Reapportionment
    130 Miller Act              315 Airplane Product             Product Liability                 of Property 21 USC 881                 28 USC 157                  410 Antitrust
    140 Negotiable Instrument        Liability              367 Health Care/                                                                                          430 Banks and Banking
    150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                    690 Other                                                           450 Commerce
        & Enforcement of Judgment    Slander                    Personal Injury                                                       PROPERTY RIGHTS                 460 Deportation
    151 Medicare Act            330 Federal Employers’          Product Liability                                                     820 Copyrights                  470 Racketeer Influenced and
    152 Recovery of Defaulted        Liability              368 Asbestos Personal                                                     830 Patent                          Corrupt Organizations
        Student Loans           340 Marine                       Injury Product                                                       840 Trademark                   480 Consumer Credit
        (Excludes Veterans)     345 Marine Product               Liability                                                                                            490 Cable/Sat TV
    153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                              LABOR                       SOCIAL SECURITY
                                                                                                 710 Fair Labor Standards              861 HIA (1395ff)                850 Securities/Commodities/
        of Veteran’s Benefits   350 Motor Vehicle           370 Other Fraud                                                                                                Exchange
                                                                                                     Act                               862 Black Lung (923)
    160 Stockholders’ Suits     355 Motor Vehicle           371 Truth in Lending                                                                                      890 Other Statutory Actions
                                                                                                 720 Labor/Management                  863 DIWC/DIWW (405(g))
    190 Other Contract              Product Liability       380 Other Personal                                                                                        891 Agricultural Acts
                                                                                                     Relations                         864 SSID Title XVI
    195 Contract Product Liability
                                360 Other Personal              Property Damage                                                                                       893 Environmental Matters
                                                                                                 740 Railway Labor Act                 865 RSI (405(g))
    196 Franchise                   Injury                  385 Property Damage                                                                                       895 Freedom of Information
                                                                                                 751 Family and Medical
                                362 Personal Injury –           Product Liability                    Leave Act                                                             Act
                                    Medical Malpractice                                                                                                               896 Arbitration
                                                                                                  790 Other Labor Litigation
        REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                         FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                                 791 Employee Retirement
    210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                            870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                    Income Security Act
    220 Foreclosure             441 Voting                  463 Alien Detainee                                                            Plaintiff or                    Agency Decision
    230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                         Defendant)                  950 Constitutionality of
    240 Torts to Land           443 Housing/                    Sentence                                                               871 IRS—Third Party                 State Statutes
    245 Tort Product Liability      Accommodations          530 General                                                                   26 USC 7609
                                                                                                     IMMIGRATION
    290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                                 462 Naturalization Application
                                    Employment              Other:                                465 Other Immigration
                                446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                     Actions
                                    Other                   550 Civil Rights
                                448 Education               555 Prison Condition
                                                            560 Civil Detainee -
                                                                Conditions of
                                                                C fi
                IV. NATURE OF SUIT (Place an “X” in One Box Only)
                V. ORIGIN (Place an “X” in One Box Only)
         1 Original         2 Removed from                   3   Remanded from             4 Reinstated or          5 Transferred from             6 Multidistrict
            Proceeding        State Court                        Appellate Court             Reopened                 Another District               Litigation
                                                                                                                     (specify)
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                      21 U.S.C. §§ 881(a)(4) and (6) , 18 U.S.C. §§ 981(a)(1)(A) and (C)
 VI. CAUSE OF ACTION                  Brief description of cause:


 VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                      DEMAND $                                   CHECK YES only if demanded in complaint:


      COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                        JURY DEMAND:                Yes         No
 VIII. RELATED CASE(S)
                                           (See instructions):
       IF ANY                                                     JUDGE                                                           DOCKET NUMBER
 DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD


 _12/22/2020
 FOR OFFICE USE ONLY
   RECEIPT #                   AMOUNT                                     APPLYING IFP                              JUDGE                              MAG. JUDGE
